      Case 2:20-cv-01037-TLN-EFB Document 7 Filed 08/31/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    CARLOS REESE PITTS,                               No. 2:20-cv-01037-TLN-EFB
12                       Plaintiff,
13           v.                                         ORDER
14    GEORGE ALBERT PITTS,
15                       Defendant.
16

17          Plaintiff Carlos Reese Pitts (“Plaintiff”), an individual proceeding pro se, has filed this

18   action seeking relief for breach of contract. The matter was referred to a United States Magistrate

19   Judge pursuant to 28 U.S.C. § 636(b)(1) and Local Rule 302.

20          On August 10, 2020, the magistrate judge filed findings and recommendations herein

21   which were served on the parties and which contained notice that any objections to the findings

22   and recommendations were to be filed within fourteen days. No objections were filed.

23          The Court has reviewed the applicable legal standards and, good cause appearing,

24   concludes that it is appropriate to adopt the proposed Findings and Recommendations in full.

25   ///

26   ///

27   ///

28   ///
     Case 2:20-cv-01037-TLN-EFB Document 7 Filed 08/31/20 Page 2 of 2

 1         Accordingly, IT IS ORDERED that:

 2         1. The proposed Findings and Recommendations filed August 10, 2020, are ADOPTED

 3            IN FULL; and

 4         2. This action is DISMISSED without prejudice for failure to state a claim as set forth in

 5            the July 6, 2020 order. (ECF No. 5.)

 6   DATED: August 30, 2020

 7

 8

 9                                                             Troy L. Nunley
                                                               United States District Judge
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
